Equity Pledge Agreement
 


By and among
 
 
The Shareholders of Daqing Qingkelong Chain Commerce&Trade Co., Ltd.
 
 
Speedy Brilliant (Daqing) Commercial Consulting Company Limited




Daqing Qingkelong Chain Commerce&Trade Co., Ltd.
 
 
 
March 28th , 2008
 

--------------------------------------------------------------------------------


 
Equity Pledge Agreement

 
 
EQUITY PLEDGE AGREEMENT
 


THIS EQUITY PLEDGE AGREEMENT (hereinafter referred to as “this Agreement”) is
executed by the following parties on March 28th, 2008 in Daqing, People’s
Republic of China (“PRC”):


(1) All shareholders of Daqing Qingkelong Chain Commerce&Trade Co., Ltd.
(hereinafter collectively called “Party A” or “Pledgors”)


Name of the Shareholders
Shareholding Ratio (%)
ID Card No.
Contact Address
Wang Zhuangyi
66.08
230602196001023411
Suite 2-801, No.107 of Shidailijing, Reyuan Street, Sa’ertu District, Daqing,
Heilongjiang, 163311
Wang Shuai
15.95
23060219850921711X
Suite 2-801, No.107 of Shidailijing, Reyuan Street, Sa’ertu District, Daqing,
Heilongjiang, 163311
Zheng Limin
10.82
23060219631013342X
Suite 2-801, No.107 of Shidailijing, Reyuan Street, Sa’ertu District, Daqing,
Heilongjiang, 163311
Teng Wenbin
1.36
230603196905232116
Suite 2-103, No.72-1 of Wolitun Street, Long Feng District, Daqing,
Heilongjiang, 163000
Li Zhongfen
1.36
23060219591111342X
Suite 1-502, No.2-4 o f Yuanyuan Community, Ranghu Road, Daqing, Heilongjiang,
163000
Feng Shuxia
1.30
230822196811135825
Suite 5-102, No.3-48 of WanBao Community, Reyuan Street, Sa’ertu District,
Daqing, Heilongjiang, 163311
Zhang Yuepin
0.54
230602197110256227
Suite 1-202, No.2-20 of Shengxin Community, Ranghu District, Daqing,
Heilongjiang, 163314
Li Xiaoqiu
0.54
230602196409240022
Suite 6-101, No.5-15 of Weijiu Road, Sa’ertu District, Daqing, Heilongjiang,
163311
Fan Xishuang
0.41
230604196312060829
Suite 1-602, No.B-14 of Liminghe Community, Sa’ertu District, Daqing,
Heilongjiang, 163311
Wei Chuanyu
0.33
232332196607210936
Suite 5-201, No.3-48 of Wanbao Community, Reyuan Street, Sa’ertu District,
Daqing, Heilongjiang, 163311
Han Jinhong
0.30
372922197004268712
Suite 5-202, No.3-48 of Wanbao Community, Reyuan Street, Sa’ertu District,
Daqing, Heilongjiang, 163311
Zhang Lihui
0.27
230602601029081
Suite 1-301, Xincun HB Community, Sa’ertu District, Daqing, Heilongjiang, 163311
Ding Yinxia
0.27
230623197404180047
Single Community, Sa’ertu District, Daqing, Heilongjiang, 163311
Wang Yan
0.11
230602197002120816
Suite 5-402, No.56-1 of Ka’er Jiali Road, Sa’ertu District, Daqing,
Heilongjiang, 163311
Li Jing
0.08
230602197606075163
Suite 2-502, No.2-15 of Sa’ertu Street, Sa’ertu District, Daqing, Heilongjiang,
163311
Wang Shuchang
0.05
232325196908203234
Suite 2-204, No.3-56 of Wanbao Community, Reyuan Street, Sa’ertu District,
Daqing, Heilongjiang, 163311
Cai Yingli
0.05
230707197506250224
No.3 Group, Donglinwei, Tielin Street, Xinqing District, Yichun, Heilongjiang,
153000
Zhang Xueying
0.05
230606197207260025
Suite 3-11, No.41 Xiang, Longhua Road, Longfeng District, Daqing, Heilongjiang,
163711
Yao Li
0.03
232623197812290028
Suite 2-102, No.10-18 of Tianhe Community, Wei’er Road, Sa’ertu District,
Daqing, Heilongjiang, 163311
Su Zhongbo
0.03
232302681208042
Suite 8-502, No.5-22 of Weijiu Road, Sa’ertu District, Daqing, Heilongjiang,
163311
Wang Zhanfu
0.03
23011919780829433X
Suite 1-301, No.3-47 of Wanbao Community, Reyuan Street, Sa’ertu District,
Daqing, Heilongjiang, 163311
Lu Anwen
0.03
230602197902274028
Suite 6-501, No.S-05 of Lvcejiayuan, Weishiyi Road, Sa’ertu District, Daqing,
Heilongjiang, 163311

 
1

--------------------------------------------------------------------------------


 
Equity Pledge Agreement

 
(2) Speedy Brilliant (Daqing) Commercial Consulting Company Limited (hereinafter
collectively called “Party B” or “Pledgee”)


Registered Address: No.1-9, Hubin Community, Gaoxin District, Daqing
Legal Representative: Wang Zhuangyi


(3) Daqing Qingkelong Chain Commerce&Trade Co. Ltd. (hereinafter collectively
called “Party C” or the “Company”)


Registered Address: Jing Qi Street, Dongfengxin Village, Sa’ertu District,
Daqing City.
Legal Representative: Wang Zhuangyi
 
(Pledgors, Pledgee and the Company may be collectively called the “Parties” and
individually as “Each Party”.)
 
WHEREAS,


1.
The Company is a domestic company incorporated and validly existing under PRC
Laws, and its business license No. is 2306022100591å



2.
The Pledgors, the PRC citizenôlegally holds 100% Equity Interests in the
Company;



3.
The Pledgee, as a wholly foreign-owned enterprise, was duly incorporated and
validly existing under the PRC Laws;



4.
Party A signed a loan agreement (the “Loan Agreement”) on March 28th, 2008 with
Party B. According to this agreement, Party B will provide the loan to Party A
and Party A agrees to pledge all their equities in Party C as a guaranty of the
performance of the obligations thereunder.

 
5.
Party B signed a consigned management agreement (the “Consigned Management
Agreement”) on March 28th, 2008 with Party C and Party A, and Party A agrees to
pledge all their equities in Party C to Party B as a guaranty for the
performance of the obligations thereunder.

 
6.
Party B signed a technology service agreement (the “Technology Service
Agreement”) on March 28th, 2008 with Party C and Party A, and Party A agrees to
pledge all their equities in Party C to Party B as a guaranty for the
performance of the obligations thereunder.

 
2

--------------------------------------------------------------------------------


 
Equity Pledge Agreement

 
7.
The Parties signed an exclusive purchase option agreement (the “Exclusive
Purchase Option Agreement”) on March 28th, 2008, and the parties thereto agree
that Party A shall pledge all their equities in Party C to Party B as a guaranty
of the performance of the obligations assumed by Party A and Party C thereunder.

 
NOW THEREFORE, the Parties, through friendly negotiations, hereby enter into
this Agreement with respect to the equity pledge.
 
 
1.
Definitions and Interpretation 

 
Unless otherwise provided in this Agreement, the following terms shall have the
following meanings:



 
1.1
“PRC” refers to the People’s Republic of China, excluding the HongKong Special
Administrative Region, Macao Special Administrative Region and Taiwan Province;




 
1.2
“PRC Laws” refers to all PRC laws, administrative regulations and government
rules in effect;




 
1.3
“Pledged Equity” refers to all the equity in the Company as provided in
Article2.1;




 
1.4
“Main Agreements” refers to the Loan Agreement, Consigned Management Agreement,
Technology Service Agreement and Exclusive Purchase Option Agreement and the
Appendixes thereof (if applicable);




 
1.5
“Right of Pledge” refers to the right owned by the Pledgee to be first
compensated from the money converted from or the proceeds from the auction or
sale of the Pledged Equity by the Pledgors to the Pledgee in the event of
default of Pledgors and/or Party C, and such right shall cause the Pledgee to be
entitled to the bonus arising from Pledged Equity;




 
1.6
“ABIC” refers to the competent Administration Bureau of Industry and Commerce
which is authorized in accordance with PRC Laws to register the Pledged Equity
hereunder;




 
1.7
“Event of Default” refers to the event as defined in Article 8 hereunder.
       
1.8
“Business Day” refers to any day except Saturday, Sunday and other public
holidays as permitted by PRC Laws;

 
3

--------------------------------------------------------------------------------


 
Equity Pledge Agreement

 
2.
Equity Pledge 

 

 
2.1
The Parties agree that Pledgors shall pledge all their Equities in the Company
to the Pledgee as a guaranty for the performance of the obligations assumed by
the Pledogors and/or the Company under each of the Main Agreements.




 
2.2
In case the Pledgors increase the registered capital in the Company during the
term of this Agreement, such increased capital shall be equally deemed as the
Pledged Equity.




 
2.3
In case any act conducted by the Pledgors or the Company may cause the Right of
Pledge damaged so as to harm the interests of the Pledgee, the Pledgee is
entitled to require the Pledged Equity to be auctioned or sold in advance and
the proceeds from such auction or sale shall be used to discharge the debt
secured by the Pledged Equity in advance.

 
 
3.
Registration of Pledge 




 
3.1
Upon the execution of this Agreement, the Pledgors shall cause the Company to
record the Right of Pledge in the register of shareholders and deliver it with
the common seal of the Company as well as the original of equity contribution
certificate of the Pledgors to the Pledgee for keeping. Within the term of this
Agreement, Party B shall return the register of shareholders and equity
contribution certificate to the Company for modification registration with ABIC,
and the Company shall complete the modification registration within 10 days upon
receipt of the register of shareholders and equity contribution certificate, and
Party A together with the Company shall continue to deliver such modified
register of shareholders and equity contribution certificate to Party B within 2
days following the completion of the aforesaid registration.




 
3.2
The Parties agree that if ABIC accept the registration with respect to the
equity pledge, they will promptly cause the Pledged Equity under this Agreement
to be recorded at ABIC, and the Parties confirm that whether the Pledged Equity
is recorded as above or not shall not affect the validity of this Agreement
unless compulsorily required by PRC Laws.




 
3.3
After the signing of this Agreement, the Pledgors shall in accordance with the
Pledgee’s written request which may be made by the Pledgee from time to time,
together with the Pledgee, notarized this agreement as well as the register of
shareholders with the recorded Pledged Equity in a notary public office as
designated by the Pledgee, and Party A and the Company shall give assistant with
respect to the notarization following the delivery of the notice with the
request of notarization by Party B.

 
4

--------------------------------------------------------------------------------


 
Equity Pledge Agreement

 
4.
Representations and Warranties




 
4.1
Each Party under this Agreement represents and warrants to other Parties that:
(1) it has relevant power, rights and authorizations for the execution hereof,
and performance of the obligations hereunder;
(2) the execution and performance of this Agreement shall not violate or
conflict with any of the terms and conditions of other agreements sighed between
the Parties.




 
4.2
The Pledgors represent and warrant to the Pledgee that:
(1) they are the legal owner of the Pledged Equity, and have fulfilled the
obligations of capital contribution in the registered capital of the Company;
(2) except for the Right of Pledge as setup hereunder, the Pledged Equity is not
subject to any pledge, guaranty or other form of encumbrances;
(3) they do not or will not transfer the Pledged Equity to any third party or
make any agreements, whether oral or written, with respect to the transfer of
Pledged Equity.




 
4.3
The Company agrees to undertake the joint liability with respect to the
representations and warrants made by the Pledgors.  

 
 
5.
Obligations of Pledgors 




 
5.1
The dividend and bonus arising from the Pledged Equity shall be deposited in an
escrow account for the supervision of the Pledgee.




 
5.2
Apart from the encumbrance set forth hereunder and under the Exclusive Purchase
Option Agreement, without the Pledgee’s prior written consent, the Pledgors
shall not sell, transfer, mortgage or otherwise dispose of the Pledged Equity,
nor shall place encumbrances on such Pledged Equity;




 
5.3
Without the Pledgee’s prior written consent, the Pledgors shall not supplement
or amend the articles of association of the Company in any manner, nor shall it
increase or decrease the registered capital or change the shareholding structure
of the Company in any manner;




 
5.4
The Pledgors shall cause the Shareholders’ General Meeting not to approve for
the resolutions on the dissolution, liquidation and change of legal form of the
Company, its subsidiaries wholly owned or controlled by the Company;




 
5.5
The Pledgors shall cause the Shareholders’ General Meeting not to approve for
any Profit Distribution Proposal, nor shall accept such distributed dividend
without the Pledgee’s prior written consent; At the Pledgee’s request, it shall
promptly approve for the Profit Distribution Proposal, and accept such
distributed dividend;

 
5

--------------------------------------------------------------------------------


 
Equity Pledge Agreement

 

 
5.6
At the Pledgee’s request, the Pledgors shall provide the Pledgee with all
information regarding the business operation and financial condition of the
Company;




 
5.7
The Pledgors shall not incur or succeed to any debts or liabilities which may
adversely affect their equity interests in the Company without the Pledgee’s
prior written consent;




 
5.8
The Pledgors shall appoint, and appoint only, the candidates nominated by the
Pledgee to the board of directors of the Company, and shall not replace such
candidates without the Pledgee’s prior written consent;




 
5.9
The Pledgors shall cause the Board of Directors of the Company not to approve
any acquisition of, any consolidation with, or any investment in any third party
without the Pledgee’s prior written consent;




 
5.10
The Pledgors shall promptly notify the Pledgee of any pending or threatened
lawsuit, arbitration or administrative dispute which involve the assets,
business or incomes of the Company, and take positive measures against aforesaid
lawsuits, arbitrations or administrative dispute;




 
5.11
The Pledgors shall not commit any conducts or omissions that may adversely
affect the assets, business operation, the debts and liabilities of the Company
without the Pledgee’s prior written consent;




 
5.12
To the extent permitted by the PRC laws and regulations, and at any time upon
Pledgee’s request, the Pledgors shall promptly and unconditionally transfer
their equity interests of the Company to Pledgee or its designated third party
in accordance with the Exclusive Purchase Option Agreement, and cause other
shareholders waive their rights of first refusal with respect to such transfer;




 
5.13
The Pledgors shall cause the directors of the Company approve for the resolution
in respect of the Equity Transfer or Assets Transfer hereunder;




 
5.14
The Pledgors shall make every efforts to cause the Company perform the
obligations of Article 6 hereunder;

 

 
5.15
The Shareholders shall, to the extent permitted by applicable laws, cause the
business term of Party C (including the circumstance of change of business
terms) not shorter than that of Party B(including the circumstance of change of
business terms);

 

 
5.16
The Pledgors shall strictly comply with the provisions of this Agreement, and
effectively perform its obligations hereunder, and shall be prohibited from
committing any act or omission which may affect the validity or enforceability
of this Agreement.

 
6

--------------------------------------------------------------------------------


 
Equity Pledge Agreement

 
6.
Obligations of the Company




 
6.1
Without the Pledgee’s prior written consent, it shall not supplement or amend
the articles of association or rules of the Company, its subsidiaries
wholly-owned or controlled by the Company in any manner, nor shall it increase
or decrease the registered capital or change the shareholding structure of
aforesaid entities in any manner;
 
6.2
It shall prudently and effectively maintain its business operations according to
good financial and business standards so as to maintain or increase the value of
its assets;




 
6.3
Unless as required necessary for the business operation of the Company or upon
the prior written consent by Party B , it shall not transfer, mortgage or
otherwise dispose of the lawful rights and interests to and in its assets or
incomes, nor shall it encumber its assets and income in any way that would
affect the Pledgee’s security interests;




 
6.4
It shall not incur or succeed to any debts or liabilities unless as required
necessary for the business operation of the Company or upon the prior written
consent by Party B;




 
6.5
Without the Pledgee’s prior written consent, it shall not enter into any
material contract (exceeding RMB5,000,000 in value);




 
6.6
Without the Pledgee’s prior written consent, it shall not provide any loans or
guaranty to any third party;




 
6.7
At the Pledgee’s request, it shall provide the Pledgee with all information
regarding its business operation and financial condition;




 
6.8
The Company shall purchase insurance from insurance companies acceptable to the
Pledgee in such amounts and of such kinds as are customary in the region among
companies doing similar business and having similar assets;




 
6.9
Without the Pledgee’s prior written consent, it shall not acquire or consolidate
with any third party, nor shall they invest in any third party;




 
6.10
It shall promptly notify the Pledgee of any pending or threatened lawsuit,
arbitration or administrative dispute which involve its assets, business or
incomes, and take positive measures against aforesaid lawsuits, arbitrations or
administrative dispute;

 
7

--------------------------------------------------------------------------------


 
Equity Pledge Agreement

 

 
6.11
Without the Pledgee’s prior written consent, it shall not distribute any
dividends to the Pledgors in any manner, and at the Pledgee’s request, it shall
promptly distribute all distributable dividends to the Pledgors.
       
6.12
Without the Pledgee’s prior written consent, it shall not commit any act or
omission that would materially affect its assets, business or liabilities;

 
 
7.
Exercise of Right of Pledge 




 
7.1
The Pledgee may exercise the Right of Pledge at any time following the delivery
of Notice of Default as provided in Article 8.2 to the Pledgors.




 
7.2
The Pledgee is entitled to be first compensated with the money converted from or
the proceeds from auction or sale of all or part of Pledged Equity in accordance
with legal proceedings unless the Pledgors has duly and completely performed the
obligations under Main Agreements.




 
7.3
Within the term of this Agreement, If the Pledged Equity hereunder is subjected
to any compulsory measures implemented by a court or other departments due to
the Pledgors’ failing to repay the debts which fall due or violation of PRC Laws
or state policies etc., the Pledgors shall,
(1) notify the Pledgee in written form of such compulsory measures within three
(3) days following its occurrence;
(2) use all efforts (including but not limited to provide other security to the
court or other government authorities), in order to dismiss the compulsory
measures taken by the court or other government authorities over the Pledged
Equity.




 
7.4
The Pledgors shall not hinder the Pledgee from exercising the Right of Pledge
and shall give necessary assistance so that the Pledgee could realize its Right
of Pledge.

 
 
8.
Event of Default 




 
8.1
The following events shall be regarded as the Events of Default:




 
8.1.1
Any Party breaches any of the representations or warranties hereunder;




 
8.1.2
The Pledgors and/or the Company breaches any of the representations or
warranties under the Main Agreements;

 
8

--------------------------------------------------------------------------------


 
Equity Pledge Agreement

 

 
8.1.3
The Pledgors and/or the Company fail(s) to duly and completely perform the
obligations hereunder;




 
8.1.4
The Pledgors and/or the Company fail(s) to duly and completely perform the
obligations under the Main Agreements;




 
8.1.5
Any other external borrowing, guaranty, compensation or other liabilities of the
Pledgors: (1) is required for an early repayment or performance prior to the
scheduled date due to any breach by the Pledgors; or (2) is due
but can not be repaid or perform as scheduled, which , at the discretion of the
Pledgee, has an adverse effect on the Pledgors’ ability of performing the
obligations under this Agreement;




 
8.1.6
The Company fails to repay the debts which fall due;




 
8.1.7
The properties owned by Pledgor have significant adverse changes, which, at the
discretion of Pledgee, has an adverse effect on Pledgor’s ability of performing
the obligations under this Agreement;




 
8.2
Unless the Pledgors take the action to Pledgee’s satisfaction to remedy the
defaults as listed in Article 8.1 hereof, the Pledgee may give a written notice
about default (“Notice of Default”) to the Pledgors when such default occurs or
at any time thereafter.

 
 
9.
Taxes and Expenses 




 
9.1
The Parties shall pay, in accordance with relevant PRC laws and regulations,
their respective taxes and expenses arising from the execution and performance
of this Agreement.

 
 
10.
Assignment 




 
10.1
The Pledgors shall not transfer part or all of the rights and obligations under
this Agreement without prior written consent from the Pledgee.




 
10.2
To the extent being permitted by law, the Pledgee shall have the right to
transfer any or all of its rights and obligations under this Agreement to any
third party upon a six (6) -day written notice to the Pledgors or the Company
without its approval.

 
 
11.
Effectiveness Modification and Cancellation




 
11.1
This Agreement shall be executed on the date set forth in the first page and
shall become effective on the day on which the Pledged Equity is recorded on the
register of the shareholders.

 
9

--------------------------------------------------------------------------------


 
Equity Pledge Agreement

 

 
11.2
The modification of this Agreement shall not be effective without written
agreement through negotiation. If the Parties could not reach an agreement, this
Agreement remains effective.




 
11.3
This Agreement shall not be discharged or canceled without written agreement
through negotiation.




 
11.4
If the Pledgee fails to provide the loan to the Pledgors in accordance with the
Loan Agreement, this Agreement shall be automatically terminated.

 
 
12.
Confidentiality




 
12.1
Any information, documents, data and all other materials (herein “Confidential
Information”) arising out of the negotiation, signing, and implement of this
Agreement, shall be kept in strict confidence by the Parties. Without the
written approval by the other Parties, any Party shall not disclose to any third
party any Confidential Information, but the following circumstances shall be
excluded:




 
a.
The materials that is known or may be known by the Public (but not include the
materials disclosed by each Party receiving the Confidential Information);




 
b.
The materials required to be disclosed subject to the applicable laws or the
rules or provisions of stock exchange; or




 
c.
The materials disclosed by each Party to its legal or financial consultant
relating the transaction of this Agreement, and this legal or financial
consultant shall comply with the confidentiality set forth in this Section. The
disclosure of the Confidential Information by staff or employed institution of
any Party shall be deemed as the disclosure of such Confidential Information by
such Party, and such Party shall bear the liabilities for breaching the
contract.




 
12.2
This Clause shall survive whatever this Agreement is invalid, amended, revoked,
terminated or unable to implement by any reason.

 
 
13.
Force Majeure




 
13.1
An event of force majeure means an event that could not be foreseen, and could
not be avoided and overcome, which includes among other things, but without
limitation, acts of nature (such as earthquake, flood or fire), government acts,
strikes or riots;




 
13.2
If an event of force majeure occurs, any of the Parties who is prevented from
performing its obligations under this Agreement by an event of force majeure
shall notify the other Parties without delay and within fifteen (15) days of the
event provide detailed information about and notarized documents evidencing the
event and take appropriate means to minimize or remove the negative effects of
force majeure on the other Parties, and shall not assume the liabilities for
breaching this Agreement. The Parties shall keep on performing this Agreement
after the event of force majeure disappears.

 
10

--------------------------------------------------------------------------------


 
Equity Pledge Agreement

 
14.
Applicable Law and Dispute Resolution




 
14.1
The execution, validity, construing and performance of this Agreement and the
disputes resolution under this Agreement shall be governed by the laws and
regulations of the PRC.




 
14.2
The Parties shall strive to settle any dispute arising from or in connection
with this Agreement through friendly consultation. In case no settlement can be
reached through consultation within thirty (30) days after such dispute is
raised, each party can submit such matter to Beijing Arbitration Commission for
arbitration in accordance with its rules. The arbitration award shall be final
conclusive and binding upon the Parties.




 
14.3
During the process of dispute-resolution, the Parties shall continue to perform
other terms under this Agreement, except for provision of dispute resolution.

 
 
15.
Miscellaneous




 
15.1
Entire Agreement




   
The Parties acknowledge that this Agreement constitutes the entire agreement of
the Parties with respect to the subject matters therein and supersedes and
replaces all prior or contemporaneous oral or written agreements and
understandings.




 
15.2
Successor




   
This Agreement shall bind and benefit the successor of each Party and the
transferee permitted hereunder with the same rights and obligations as if the
original parties hereof.




 
15.3
Notice




   
Any notice required to be given or delivered to the Parties hereunder shall be
in writing and delivered to the address as indicated below or such other address
or as such party may designate, in writing, from time to time. All notices shall
be deemed to have been given or delivered upon by personal delivery, fax and
registered mail. It shall be deemed to be delivered upon: (1) registered air
mail: 5 business days after deposit in the mail; (2) personal delivery or
delivery by fax: 2 business days after transmission. If the notice is delivered
by fax, it should be confirmed by original through registered air mail or
personal delivery.
 
The Representative designated by Party A
Contact person: Wang Zhuangyi
Address: Qingkelong, Jingqi Street, Dongfengxin Cun, Daqing 163311
Tel: 86-459-4607825
Fax:0459-4607015
 
Party B
Contact Person: Zhang Yueping
Address: Hubin No.1-9, Hi-tech Zone, Daqing,163312
Tel:0459-4607987
Fax:0459-4607380
 
Party C
Contact person: Wang Zhuangyi
Address: Qingkelong, Jingqi Street, Dongfengxin Cun, Daqing 163311
Tel: 86-459-4607825
Fax: 86-459-4607015

 
11

--------------------------------------------------------------------------------


 
Equity Pledge Agreement

 

 
15.4
This Agreement is executed in twenty-four (24) originals with each Party holding
one original, and each of the originals shall be equally valid and authentic.



[Signature page follows]
 
12

--------------------------------------------------------------------------------


 
Equity Pledge Agreement

 
IN WITNESS WHEREOF, each party has caused this Agreement to be executed and
delivered as of the date first above written.


Party A All shareholders of Daqing Qingkelong Chain Commerce&Trade Co., Ltd.


Name of the Shareholders
Signature
Name of the Shareholders
Signature
Wang Zhuangyi
 
Zhang Lihui
 
Wang Shuai
 
Ding Yinxia
 
Zheng Limin
 
Wang Yan
 
Teng Wenbin
 
Li Jing
 
Li Zhongfen
 
Wang Shuchang
 
Feng Shuxia
 
Cai Yingli
 
Zhang Yuepin
 
Zhang Xueying
 
Li Xiaoqiu
 
Yao Li
 
Fan Xishuang
 
Su Zhongbo
 
Wei Chuanyu
 
Wang Zhanfu
 
Han Jinhong
 
Lu Anwen
 

 


Party B Speedy Brilliant (Daqing) Commercial Consulting Company Limited
(“Pledgee”)


Legal Representative: Wang Zhuangyi
Signature and Company Seal:


Party C Daqing Qingkelong Chain Commerce&Trade Co. Ltd. (“Company”)
 
Legal Representative: Wang Zhuangyi
Signature and Company seal:
 
13

--------------------------------------------------------------------------------


 